DETAILED ACTION
The following is Examiner’s reply to Applicant’s Response received 5/17/2022
(hereinafter “Applicant’s Response”), which ultimately stems from Examiner’s Office Action
mailed 2/17/2022 (hereinafter “Office Action”).

Status of the Claims
As per Applicant’s Response, Claims 4-6, 9, 11, 13, 14, and 16-25 are amended, Claims 1, 26, 51 and 52 are cancelled1, and Claims 53 and 54 are new.  Here, Claims 82, 10, 12 and 15 are presented as originally filed, but are considered amended by virtue of their dependency. 
Accordingly, Claims 4-6, 8-25, 53 and 54 are currently pending and addressed herein.

Applicant-Initiated Interview
Examiner acknowledges that an Applicant-Initiated Interview was held 5/3/2022. (See
Interview Summary mailed 5/9/2022 & Applicant’s Response, p. 11).

Response to Remarks/Arguments
Regarding Prior Specification Objections
Prior Objection to the Title
Examiner maintains the outstanding objection to the Title (See Office Action, p. 3).  Applicant’s preference to “hold off…until a claim gets allowed” (Applicant’s Response, p. 13, l. 6) falls short of remedying the deficiency.
Prior Objection to the Abstract
Examiner maintains the outstanding objection to the Abstract (See Office Action, p. 3).  While Applicant’s amendment has removed included reference characters (Applicant’s Response, p. 2), one is still left to guess that which is new in the art to which the invention pertains.    
Regarding Prior Claim Objections
Examiner withdraws the outstanding claim objections in view of Applicant’s amendments.
Regarding Prior Claim Rejections - 35 USC § 112(b)
	Claims 9, 13-17, 19, 21, 22 and 24 were rejected under 35 U.S.C. 112(b).
As to Claims 9, 13, 14, Examiner withdraws the outstanding §112(b) rejections in view of Applicant’s amendments. 
As to Claim 15, Examiner maintains the outstanding §112(b) rejection, as reproduced herein.  Applicant’s Response appears to be silent regarding the highlighted issue (Applicant’s Response, p. 13, ll. 10-12).  
As to Claim 16, Examiner withdraws the outstanding §112(b) rejection in view of the new §112(a) rejection herein, as necessitated by Applicant’s amendment.  
As to Claim 17, Examiner maintains the outstanding §112(b) rejection, as reproduced herein.  Applicant’s Response appears to be silent regarding the highlighted issue (Applicant’s Response, p. 13, ll. 10-12).  
As to Claim 19, Examiner maintains the outstanding §112(b) rejection, as reproduced herein.  Applicant’s Response appears to be silent regarding the highlighted issue (Applicant’s Response, p. 13, ll. 10-12).
As to Claim 21, Examiner withdraws the outstanding §112(b) rejection in view of the new §112(a) rejection herein, as necessitated by Applicant’s amendment.  
As to Claims 22 & 24, Examiner withdraws the outstanding §112(b) rejections in view of Applicant’s amendments.

Regarding Prior Claim Rejections - 35 USC § 101
	Examiner withdraws the outstanding §101 rejections in view of Applicant’s amendments.   

Regarding Prior Claim Rejections - 35 USC § 102
	Claims 1, 4-6, 8, 10, 11, 15, 26, 51 and 52 were rejected under 35 U.S.C. §102(a)(2) as being anticipated by Kim '516.  
	As to Claims 1, 26, 51 and 52, Examiner withdraws the outstanding §102(a)(2) rejections as moot in view of Applicant’s amendments (i.e., Claims canceled).  
As to Claims 4-6, 8, 10, 11, and 15, Applicant asserts the outstanding §102(a)(2) rejections as moot in view of new Claims 53 and 54.  (See Applicant’s Response, p. 14, ll. 3-5, 19-21).  Applicant does not address Kim ‘516 specifically.  Examiner points Applicant to any new grounds of rejection that follow which were necessitated by Applicant’s amendments.  

Regarding Prior Claim Rejections - 35 USC § 103
Claims 9, 13, 14, and 16 were rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘516 in view of Riess '266;  Claim 12 was rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘516; Claims 17-19 were rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘516 in view of Kangas '886 and further in view of NPL 3GPP; Claims 20 and 21 were rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘516 in view of Kangas '886 and NPL 3GPP, and further in view of Niemenmaa '913; Claim 22 was rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘516 in view of Tang '415; Claim 23 was rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘516 in view of Shonk '979; Claim 24 was rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘516 in view of Riess '266 and further in view of Shonk ‘979; and Claim 25 was rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘516 in view of U.S. Patent No. 9,537,561 to Kotecha et al. (hereinafter Kotecha '561).
As to Claims 9, 12, 13, 14, 16, 17-19, and 20-25, Applicant asserts the outstanding §103 rejections as moot in view of new Claims 53 and 54, which “include a feature similar to that in amended Claim 25”.  (See Applicant’s Response, p. 15, ll. 3-4).  Here, original Claim 25 broadly recited “wherein a transmission power for broadcasting the position information is changed based on a capability of the aerial vehicle, a state of the aerial vehicle, aerial traffic, or some combination thereof”.  Accordingly, reasonable interpretations of original Claim 25 did not require “selecting a broadcast power configuration based on the aerial traffic information” as currently claimed (e.g., Claims 53-54).  Notably, Applicant does not address Kim ‘516, Riess ‘266, Kangas ‘886, NPL 3GPP, Niemenmaa ‘913, Tang ‘415, and/or Shonk ‘979 specifically. (Applicant’s Response, p. 15, l. 17-18).  Examiner points Applicant to any new grounds of rejection that follow which were necessitated by Applicant’s amendments.  

Response to Applicant’s Amendments
Statutory Grounds of Rejection
The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior Office Action.
Current Specification Objections
Title & Abstract
	Examiner respectfully points Applicant to the maintained objections above.

Current Claim Objections
	Claims 1, 4, and 13 are objected to because of the following informalities:
	As per Claim 1, Examiner suggests “[[a]] the cellular network” in the second instance for proper antecedence.  
	As per Claim 4, “the predetermined state” lacks antecedent basis (see original Claim 1 versus new Claim 53).
	As per Claim 13, Examiner suggests “a number of aerial vehicles in a predetermined area” for consistency (i.e., Applicant later references “the number…”) and clarity.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4-6, 8-25, 53 and 54 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The Claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As per Claim 16, new Claim 53 recites a method “performed by an aerial vehicle”.  In this vein, Examiner questions whether Applicant was in possession of  “wherein, in response to the aerial vehicle hovering, a list of hovering aerial vehicles is broadcast”.  Notably, Applicant appears to disclose its “base unit”, not its “aerial vehicle” as performing such functionality (See Applicant’s Specification, para [0064], i.e., “base unit 104 may broadcast a list of hovering aerial vehicles”)3.  Examiner requests support from Applicant’s original disclosure regarding such recitations.   
As per Claim 21, new Claim 53 recites a method “performed by an aerial vehicle”.  In this vein, Examiner questions whether Applicant was in possession of “wherein, in response to not broadcasting a position accuracy, a default position accuracy is used”.  Notably, Applicant appears to disclose its “base unit” and/or “surrounding aerial vehicles”, not its “aerial vehicle” as performing such functionality (See Applicant’s Specification, para [0067], i.e., “if a position accuracy is not available, then the base unit 104 and/or surrounding aerial vehicles may assume a default position accuracy information”)4.  Examiner requests support from Applicant’s original disclosure regarding such recitations.
As per Claim 53, Applicant recites: “an aerial vehicle” i) “selecting a broadcast power configuration based on the aerial traffic information” and ii) “broadcasting the position information responsive to the selected broadcast power configuration”.
Initially, Examiner questions whether Applicant was in possession of an “aerial vehicle” “selecting a broadcast power configuration based on the aerial traffic information”.  At best, Applicant broadly indicates that “position information” may be broadcast using, inter alia, “a broadcast power configuration” (paras [0006], [0073], original Claim 5), that the “aerial vehicle 402 may broadcast vehicle position information regularly with a defined interval and/or power” (paras [0057], [0058], [0059], emphasis added), that “assistance information” may include “a preferred position broadcasting interval and/or power level” (para [0067], emphasis added), “a used transmission power may be changed for the position broadcasting message based on…surrounding aerial traffic conditions” (para [0069], emphasis added), and “a transmission power for broadcasting the position information is changed based on…aerial traffic” (paras [0010], [0078], original Claim 25, emphasis added).  Accordingly, in view of Applicant’s disclosure, a “broadcast power configuration” appears to include a “defined power” which may be a “preferred power level” that is or may be “changed” based on “aerial traffic” or “surrounding aerial traffic conditions”.  That said, Examiner struggles to find original support for Applicant’s “aerial vehicle” as specifically instituting (i.e., as opposed to a base unit, etc.) that “change” from that “defined power” or “preferred power level” based on “aerial traffic”, or more specifically, “aerial traffic information”.  Furthermore, Examiner finds a “change” (i.e., as disclosed, e.g., implies an indefinite alteration or modification) to be materially different than “selecting” (i.e., as claimed, e.g., implies a choice between a number of definite alternatives).  In this vein, Examiner struggles to find disclosure as to “how”, specifically, such a selecting even occurs.  Examiner requests support from Applicant’s original disclosure regarding such recitations.  
Next, Examiner questions whether Applicant was in possession of an “aerial vehicle” “broadcasting the position information responsive to the selected broadcast power configuration”.  At best, Applicant indicates various “trigger conditions”, for transmitting/broadcasting position information, as including “passing a threshold altitude” (para [0056]), “accessing a cellular network” (para [0057]), “[passing a] threshold velocity” (para [0059]), a “predetermined area being sparsely populated” (para [0062]), and a “predetermined area being densely populated” (para [0063]).  Here, Examiner struggles to find original support for a “selected broadcast power configuration” being a trigger condition for the aerial vehicle to broadcast its position information.  Examiner requests support from Applicant’s original disclosure regarding such recitations.  
As per Claim 54, Examiner points Applicant to Claim 53 above regarding said substantially similar recitations.   
As per Claims 4-6, 8-15, 17-20, and 22-25, said Claims are rejected by virtue of their dependency.   

Claim Rejections - 35 USC § 112(b)
Claims 4-6, 8-25, 53 and 54 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per Claim 10, “the state of the aerial vehicle” lacks antecedent basis (i.e., see new Claim 53).
As per Claim 155, Examiner questions whether Applicant intends to positively recite a “receiving” step in its method (MPEP 2172.01, i.e., claim(s) incomplete for omitting an essential step, such omission amounting to a gap between the steps.  See Applicant’s Specification, paragraph [0065], i.e., “base unit 104 and/or network signaling interval parameters may override default interval parameters” & paragraph [0068], “transmitting explicit ‘STOP’ signaling via RRC, MAC, and/or physical layer signaling from a base unit 104 to a remote unit 102”).  Applicant must particularly claim its invention.  For purposes of examination, Examiner assumes that the recited “default broadcast interval configuration” is capable of being overridden by another broadcast interval configuration.            
As per Claim 176, the term “implicitly” renders the claim indefinite.  Here, Examiner questions whether every “position determination methodology” (i.e., interpreted under a broadest reasonable interpretation) would necessarily “indicate a position accuracy”.  As evidenced by Applicants’ disclosure, “a preconfigured default value” may be used to establish an “implicit” association (e.g., “an accuracy value N may be used in response to GNSS being used…an accuracy value M may be used in response to RAT based positioning method being used”, i.e., which seems more deterministic than implicit).  (See Applicant’s Specification, paragraph [0067]).  Examiner seeks clarification (i.e., establishing that a position accuracy is implicit, or necessarily flows from, a position determination methodology).
As per Claim 197, similar to Claim 15, Examiner questions whether Applicant intends to positively recite a further step (e.g., receiving a network requirement, etc.) in its method.  (MPEP 2172.01, i.e., claim(s) incomplete for omitting an essential step, such omission amounting to a gap between the steps.  See Applicant’s Specification, paragraph [0067], i.e., the confidence level may be required by network based on a real operation situation via signaling”).  Applicant must particular claim its invention.
As per Claim 25, “the state of the aerial vehicle” lacks antecedent basis.
As per Claim 53, Applicant recites “selecting a broadcast power configuration based on the aerial traffic information” followed by “broadcasting the position information responsive to the selected broadcast power configuration” (Claim 53, emphasis added).  Here, in contrast to Claim 5, Applicant falls short of specifying that the “selected broadcast power configuration” is ever actually used during any “broadcasting”.  Applicant must particularly claim its invention.  One should not be left to guess what Applicant’s claim requires.  
As per Claim 54, similar to Claim 53, Applicant falls short of specifying that the “selected broadcast power configuration” is ever actually used during any “broadcast”.  Applicant must particularly claim its invention.  One should not be left to guess what Applicant’s claim requires.
As per Claims 4-6, 8, 9, 11-14, 16, 18, and 20-24, said Claims are rejected by virtue of their dependency.  
Claim Rejections - 35 USC § 103
Claims 4-6, 8, 10-12, 15, 25, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0166516 to Kim et al. (hereinafter Kim '516) in view of U.S. Patent Application Publication No. 2020/0196245 to Chen et al. (hereinafter Chen '245).
As per Claim 53, Kim ‘516, as modified, teaches [a] method performed by an aerial vehicle (para [0011], “aerial UE” & para [0086], “Aerial UE [an] unmanned aerial vehicle (UAV)”) as follows: 
Initially, Kim ‘516 teaches determining whether the aerial vehicle is in communication with a cellular network; (FIG. 11, i.e., UE depicted as “Connected”, UE then sends “RRC ConnectionSetupComplete” message to eNB);
Next, Kim ‘516 teaches in response to determining the aerial vehicle is in communication with a cellular network, receiving aerial traffic information; (para [0131], “aerial UE informs current location information [] in RRCConnnectionSetupComplete message” & FIG. 11, i.e., in response, the UE receives “RRCConnectionReconfiguration” message which includes “interference coordination” & para [0086], i.e., interference coordination pertains to the “aerial UE’s specific traffic characteristics” & para [0093], “coordinate UL/DL interference” & para [0054], “downlink shared channel (SCH) for transmission of user traffic or control messages” to the UE);
However, Kim ‘516 does not explicitly disclose selecting a broadcast power configuration based on the aerial traffic information;  Regardless, Chen ‘245 teaches a method that “enables [] user equipment [UE] to transmit signals to [a] base station at a proper transmission power” (Abstract & para [0053], “[UE]…may include a drone”).  Here, Chen’s ‘245 disclosed embodiments “determine the transmission powers of the respective [UEs], i.e., control the uplink transmission powers of the respective [UEs], based on interaction information between the base station and the [UEs], so that the base station side may utilize the received power differences to distinguish the plurality of accessing [UEs].” (para [0054]).  In particular, “the base station 101 may transmit to all [UEs] their respective power control patterns…, then each [UE], i.e., the mobile station, determines a reference power control parameter for the mobile station according to the power control pattern” (para [0060]).  Here, that “reference power control parameter…may be a transmission power selected by the mobile station from transmission power sets” (para [0061] & FIG. 1B & para [0068], e.g., “the first power set includes four different transmission power values, the second power set includes two different transmission power values, and the third power set includes one transmission power value”) or “the transmission power of the mobile station [may be calculated] based on an initial transmission power of the mobile station and [a] selected transmission power offset value.” (See paras [0061]-[0062], i.e. where “the initial transmission power may be a transmission power of the user equipment at the time of initially accessing the base station).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include selecting a broadcast power configuration based on the aerial traffic information.  Here, Chen ‘245 discloses its “power control” as a way to avoid “serious interference” (para [0003]) and suggests that UEs “receive information related to uplink or downlink power control” when the UEs enter a base station’s cell. (para [0053]).  Further, Chen ‘245 proposes allocating “more transmission power values to a power control group with more accessing users” to “effectively improve efficiency and accuracy of distinguishing, at the receiving end, users of a power control group” (para [0068]).
Next, Kim ‘516 teaches determining position information of the aerial vehicle; (para [0108], “aerial UE measures horizontal speed, vertical speed, or altitude”).
However, Kim ‘516 does not explicitly disclose broadcasting the position information responsive to the selected broadcast power configuration.  Regardless, Kim ‘516 does disclose broadcasting the UEs location information not only when establishing a connection (para [0100], “the aerial UE informs current location information (horizontal speed, vertical speed and altitude) in RRCConnectionSetupComplete message”) but also in response to a triggering condition (FIG. 10, ref. S1007 and para [0120], "if at least one of the event-triggering is met for the serving cell, the UE reports the evaluated result to the serving cell" & para [0121], "the evaluated result includes [] current location information").  In this vein, in line with above, Chen ‘245 teaches controlling a UE’s transmission power to “enable the [UE] to transmit signals to the base station at a proper transmission power” and to “enable the base station [] to distinguish different [UEs] according to differences of received powers” (Abstract).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include broadcasting the position information responsive to the selected broadcast power configuration.  Further incorporating such a known configuration (i.e., UE power configuration) into Kim’s ‘516 “RRCConnectionReconfiguration” message leads to expected results (i.e. UEs further configured to transmit/broadcast using selected, respective transmission powers).  One is expected to use known tools (e.g., communication configurations) according to their known abilities.  Kim ‘516 would desire broadcasting its position information using a selected broadcast power configuration to avoid “serious interference” (Chen ‘245, para [0003]).

As per Claim 4, Kim ‘516, as modified, teaches the method of Claim 53 above.
Further, Kim ‘516 teaches wherein [a] predetermined state of the aerial vehicle comprises the aerial vehicle having an established cellular network connection (FIG. 11, ref. S1101 & para [0131], "aerial UE informs current location information [] in RRCConnection SetupComplete message or RRCConnectionResumeComplete message or RRCConnection ReestablishmentComplete message" & FIG. 11, e.g., after "RRCConnectionRequest" message from UE to eNB and "RRCConnectionSetup" message from eNB to UE, i.e., upon establishing a connection), an altitude greater than a threshold altitude (para [0090], "aerial UE is able to trigger the UE location reporting information using some thresholds…event-triggering location measurement" & FIG. 10, ref. S1003 and para [0101], "UE receives triggering conditions for measurement reporting" & FIG. 10, ref. S1005 and para [0108], "aerial UE measures horizontal speed, vertical speed, or altitude" & para [0116], "Case 3:  Altitude of Aerial UE becomes higher than threshold"), a velocity greater than a threshold velocity (para [0090], "aerial UE is able to trigger the UE location reporting information using some thresholds…event-triggering location measurement" & FIG. 10, ref. S1003 and para [0101], "UE receives triggering conditions for measurement reporting" & FIG. 10, ref. S1005 and para [0108], "aerial UE measures horizontal speed, vertical speed, or altitude" & para [0112], "Case 1:  Horizontal or Vertical speed becomes faster than a threshold"), or a combination thereof.
As per Claim 5, Kim ‘516, as modified, teaches the method of Claim 53 above.
Further, Kim ‘516 teaches wherein broadcasting the position information of the aerial vehicle comprises broadcasting the position information using a broadcast interval configuration (para [0089], "current location reporting procedure is a periodic mechanism", i.e., broadcast interval configuration).  
As per Claim 6, Kim ‘516, as modified, teaches the method of Claim 5 above.
Further, Kim ‘516 teaches wherein the broadcast interval configuration is adjustable during operation (para. [0093], "UE informing of location information of the UE, which is used for figuring the network out the current UE's status to coordinate UL/DL interference or support mobility" & para. [0094], "[f]or the aerial UE which speeds up/down rapidly or is going up/down drastically, periodic reporting [] may not work properly" & para. [0096], "if the UE is airborne, the network needs to configure airborne type of RF parameters", (e.g., change from legacy configuration needed) & para. [0097], "[i]f the UE [] is staying or hovering on the ground, the network doesn't need to configure airborne type of RF parameters", (e.g., no change from legacy configuration needed) & para. [0098], "[i]f the UE is airborne with high altitude and high speed, the network needs to support airborne type of mobility scenarios", (e.g., airborne configuration needed) & para. [0127], "[increasing] data or signal repetition level" at altitudes higher than a threshold & para. [0099], "[i]f the UE is airborne with low altitude, the network doesn't need to support airborne type of mobility scenarios", (e.g., change from airborne configuration needed) & para. [0129], "rolling back data or signal repetition level" at altitudes lower than a threshold, i.e., broadcasting parameters adjustable during UE operation.)
Next, Kim ‘516 teaches wherein the broadcast interval configuration is adjusted by radio resource control (RRC) signaling (para. [0102], "UE can receive radio resource configuration with triggering conditions [] via RCC signal message" & para. [0120], "[i]f at least one of the event-triggering is met, the UE reports [] to get reconfiguration about radio link related parameters [] following the changed level of speed/altitude" & para [0103], "[w]hen the UE informs network of location information, the eNB or gNB configures radio link parameters through considering the informed location information of the UE via RRCConnection Reconfiguration message" & paras. [0123] and [0125], "new speed scaling parameters" & paras. [0127] and [0129], "new altitude scaling parameters"), medium access control control element (MAC-CE) signaling, physical layer signaling, cell level system information block (SIB) signaling, or a combination thereof.  
As per Claim 8, Kim ‘516, as modified, teaches the method of Claim 5 above.
Further, Kim ‘516 teaches wherein the broadcast interval configuration comprises a first set of broadcast interval parameters for the aerial vehicle being on-ground and a second set of broadcast interval parameters for the aerial vehicle being airborne. (para. [0097], "[i]f the UE [] is staying or hovering on the ground, the network doesn't need to configure airborne type of RF parameters", e.g., no change from legacy configuration needed, i.e., a first set & para. [0089], "when the aerial UE is not moving place to place, e.g., when this UE is hovering over the same area, the current reporting mechanism [i.e., periodic] would cause unnecessary signaling overhead in [the] uplink" & para. [0096], "if the UE is airborne, the network needs to configure airborne type of RF parameters", e.g., a change from legacy configuration needed, i.e. a second set different from the first set).
As per Claim 10, Kim ‘516, as modified, teaches the method of Claim 8 above.
Further, Kim ‘516 teaches further comprising determining to use the first set of broadcast interval parameters for the aerial vehicle or the second set of broadcast interval parameters for the aerial vehicle based on [a] state of the aerial vehicle (para [0108], "aerial UE measures horizontal speed, vertical speed, or altitude" & para. [0097], "[i]f the UE [] is staying or hovering on the ground, the network doesn't need to configure airborne type of RF parameters", e.g., no change from legacy configuration & para. [0096], "if the UE is airborne, the network needs to configure airborne type of RF parameters", e.g., a change from legacy configuration).
As per Claim 11, Kim ‘516, as modified, teaches the method of Claim 5 above.
Further, Kim ‘516 teaches wherein the broadcast interval configuration is based on a velocity of the aerial vehicle, an altitude of the aerial vehicle, the aerial traffic information, a state of the aerial vehicle, or a combination thereof (para. [0098], "[i]f the UE is airborne with high altitude and high speed, the network needs to support airborne type of mobility scenarios", (e.g., airborne configuration) & para. [0127], "[increasing] data or signal repetition level" at altitudes higher than a threshold & para. [0099], "[i]f the UE is airborne with low altitude, the network doesn't need to support airborne type of mobility scenarios", (e.g., change from airborne configuration) & para. [0129], "rolling back data or signal repetition level" at altitudes lower than a threshold).
As per Claim 12, Kim ‘516, as modified, teaches the method of Claim 5 above.
However, Kim ‘516 does not explicitly disclose wherein the broadcast interval configuration comprises an interval parameter used in response to a velocity of the aerial vehicle being within a velocity range and an altitude of the aerial vehicle being within an altitude range.  Regardless, Kim '516 discloses that "[i]f the UE [] is staying or hovering on the ground, the network doesn't need to configure airborne type of RF parameters" (para [0097], i.e., if on the ground (e.g., zero velocity, zero altitude), no change from legacy configuration is needed).  In this vein, Kim '516 further discloses a trigger associated with a speed threshold (para. [0112], "Case 1", i.e., a threshold speed greater than zero) as well as a trigger associated with an altitude threshold (para. [0116], "Case 3", i.e. a threshold altitude greater than zero altitude/on the ground) which, upon being triggered initiate "reconfigurat[ion of] UE radio link parameters" (paras [0123] & [0127], i.e., an interval parameter).  Accordingly, Kim '516 does contemplate an interval parameter (i.e., legacy configuration) usable in response to the velocity being within a velocity range (i.e., between zero velocity up to an established threshold velocity) as well as the altitude being within an altitude range (i.e., between a zero/ground altitude up to an established threshold altitude).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include wherein the broadcast interval configuration comprises an interval parameter used in response to a velocity of the aerial vehicle being within a velocity range and an altitude of the aerial vehicle being within an altitude range.  Kim '516 appreciates that "[i]f the aerial UE is able to trigger the UE location reporting information using some thresholds [] the aerial UE can save [] unnecessary signaling [associated with] periodic reporting and appropriately inform[] the network even in [the] case of [] rapid location change". (para [0021] & para [0120], i.e., more than one event trigger may be met).  Ranges (e.g., velocity ranges and altitude ranges) resulting from established thresholds realize this desired end.   
As per Claim 15, Kim ‘516, as modified, teaches the method of Claim 5 above.
Further, Kim ‘516 teaches wherein the broadcast interval configuration comprises a default broadcast interval configuration, and a received broadcast interval configuration overrides the default broadcast interval configuration (para [0089], "the current location reporting procedure is a periodic mechanism" & para [0132], "eNB configures radio link parameters [] via RRCConnectionReconfiguration message").
As per Claim 25, Kim ‘516, as modified, teaches the method of Claim 53 above.
However, Kim ‘516 does not explicitly disclose wherein selecting the broadcast power configuration is further based on a capability of the aerial vehicle, [a] state of the aerial vehicle, or a combination thereof.  (Here, Examiner points Applicant to the citations and rationale in Claim 53 above regarding said recitations, i.e., based on an initial transmission power of the mobile station…a state of the UE at the time of initially accessing the base station, etc.).
As per Claim 54, Kim ‘516, as modified, teaches an aerial vehicle (para [0011], “aerial UE” & para [0086], “Aerial UE [an] unmanned aerial vehicle (UAV)”) as follows:
Initially, Kim ‘516 teaches a transmitter (FIG. 7 & para [0064], “UE” & para [0066], “transmitter” associated with “transceiver (135)”); a receiver (FIG. 7 & para [0064], “UE” & para [0066], “receiver” associated with “transceiver (135)”); and a processor configured to [perform the recited operations] (FIG. 7 & para [0064], “UE” & para [0065], “DSP/Microprocessor (110)”)
Next, Kim ‘516, as modified teaches [operations including] receive via the receiver aerial traffic information; select a broadcast power configuration based on the aerial traffic information; determine position information of the aerial vehicle; and broadcast the position information via the transmitter responsive to the selected broadcast power configuration.  (Here, Examiner points Applicant to the citations and rationale in Claim 53 above regarding said substantially similar recitations). 

Claims 9, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim '516 in view of Chen '245, as applied herein, and further in view of U.S. Patent Application Publication No. 2019/0035266 to Riess et al. (hereinafter Riess '266).
As per Claim 9, Kim ‘516, as modified, teaches the method of Claim 8 above.
However, Kim ‘516 does not explicitly disclose wherein the first set of broadcast interval parameters comprises a first interval and the second set of broadcast interval parameters comprises a second interval, wherein the first interval is greater than the second interval.  Regardless, Riess '266 discloses a mobile communication device (e.g., a vehicle-mounted device) that implements a communication scheme to communicate user classification (e.g., associated with an autonomous vehicle), position/location, and at least one kinematic parameter. (para [0018]).  In particular, the communication scheme may comprise features including "an interval between successive communications" and "a rate of communicating" that may be "geographically limited to an area of interest" (paras [0020]-[0021]).  More specifically, Riess '266 suggests that its rate of communication "may increase when the mobile device is closer to an area of interest/vehicle, and may decrease when further away in order to reduce power consumption and save[] battery life of the mobile device" and "to reduc[e] cellular data usage [to reduce] cost and network load".  (para [0021]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include wherein the first set of broadcast interval parameters comprises a first interval and the second set of broadcast interval parameters comprises a second interval, wherein the first interval is greater than the second interval.  Here, Kim '516 explicitly seeks to avoid "a reporting period [that] is configured inappropriately" (para [0089]).  Riess '266 suggests increasing its rate of communication (i.e., smaller interval between successive communications) when its mobile device is closer to a geographic area of interest and decreasing its rate of communication (i.e., larger interval between successive communications) when its mobile device is further away from that geographic area of interest. (para [0021]).  In this vein, Kim '516 acknowledges that, in the context of an aerial UE, some geographic areas (e.g., higher altitudes) are of more interest than others (e.g., lower altitudes and/or on the ground).  (See Kim '516, paras [0096]-[0099]).  Here, substituting Kim's '516 geographic areas of interest (i.e., higher altitudes vs. lower altitudes and/or on the ground) for Riess' '266 geographic areas of interest leads to expected results (i.e., an aerial UE at a higher altitude would communicate its position information at a relatively increased rate/smaller interval between successive communications and an aerial UE at a lower altitude and/or on the ground would communicate its position information at a relatively decreased rate/larger interval between successive communications).  Notably, Kim '516 suggests increasing its data and signal repetition level at altitudes above a threshold and decreasing its data and signal repetition level at altitudes below a threshold. (See paras. [0127] & [0129]).  Yet further, Kim '516 seeks to avoid "unnecessary signaling overhead in uplink" (para. [0089]).  Here, Riess '266 explicitly suggests its approach as a way "to reduc[e] cellular data usage [to reduce] cost and network load".  (para [0021]).  Accordingly, Riess '266 suggests its approach as a means to this end.  Still further, similar to Kim '516, Riess '266 contemplates that its reporting "may be initiated in response to a sensed event [or] triggered by a sensed event" (para [0043]).  Accordingly, Riess '266  and Kim '516 also seek to solve identified problems in similar ways.
As per Claim 13, Kim ‘516, as modified, teaches the method of Claim 5 above.
However, Kim ‘516 does not explicitly disclose wherein the broadcast interval configuration comprises a first interval parameter used in response to [a number] of aerial vehicles in a predetermined area being less than a threshold number and a second interval parameter used in response to the number of aerial vehicles in the predetermined area being greater than the threshold number, wherein the first interval parameter is greater than the second interval parameter.  Regardless, Riess '266 discloses a communication scheme that may comprise features including "an interval between successive communications" and "a rate of communicating" that may be "geographically limited to an area of interest" (paras [0020]-[0021], i.e., a predetermined area).  Yet further, similar to Kim '516, Riess '266 teaches that its reporting may be triggered or "initiated in response to a sensed event" including, specifically, "a sensed change in traffic conditions" (para [0043] & para [0033], "vehicle traffic").  In this vein, Riess '266 contemplates that its rate of communication "(a frequency with which position updates are communicated) may increase when the mobile device is closer to an area of interest/vehicle, and may decrease when further away in order to reduce power consumption and save[] battery life of the mobile device" and "to reduc[e] cellular data usage [to reduce] cost and network load".  (para [0021]).  More specifically, the frequency "may be reduced or increased based on certain factors such as geographic location and proximity" (para [0024]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include wherein the broadcast interval configuration comprises a first interval parameter used in response to [a number of] aerial vehicles in a predetermined area being less than a threshold number and a second interval parameter used in response to the number of aerial vehicles in the predetermined area being greater than the threshold number, wherein the first interval parameter is greater than the second interval parameter.  Here, Kim '516 explicitly seeks to avoid "a reporting period [that] is configured inappropriately" (para [0089]).  Riess '266 suggests increasing its rate of communication (i.e., smaller interval between successive communications) when its mobile device is closer to "other vehicles" in a geographic area of interest and decreasing its rate of communication (i.e., larger interval between successive communications) when its mobile device is further away from "other vehicles" in that geographic area of interest. (See para [0021]).  Further, Riess '266 explicitly suggests a sensed change in vehicle traffic (e.g., an increase/decrease in the number of other vehicles) as a reporting trigger (para [0043]).  In this vein, Kim '516 acknowledges that, in the context of an aerial UE, some geographic areas (e.g., higher altitudes) are of more interest than others (e.g., lower altitudes and/or on the ground).  (See Kim '516, paras [0096]-[0099]).  Here, substituting Kim's '516 geographic areas of interest (i.e., higher altitudes vs. lower altitudes, on the ground) for Riess' '266 geographic areas of interest leads to expected results (i.e., an aerial UE at a higher altitude in the vicinity of more than a threshold of "other vehicle" traffic would communicate its position information at a relatively increased rate/smaller interval between successive communications and an aerial UE at a lower altitude or on the ground in the vicinity of less than a threshold of "other vehicle" traffic would communicate its position information at a relatively decreased rate/larger interval between successive communications).  The use of thresholds in the reporting context, as evidenced by Kim '516 is established in the art.  One is expected to use known tools according to their known abilities.
As per Claim 14, Kim ‘516, as modified, teaches the method of Claim 5 above.
However, Kim ‘516 does not explicitly disclose wherein the broadcast interval configuration comprises a first interval parameter used in response to the aerial vehicle hovering.  Regardless, Kim '516 discloses that "[i]f the UE [] is staying or hovering on the ground, the network doesn't need to configure airborne type of RF parameters" (para. [0097], e.g., no change from legacy configuration needed).  In this vein, Riess '266 discloses that its communication scheme may comprise features including "an interval between successive communications" and "a rate of communicating" that may be "geographically limited to an area of interest" (paras [0020]-[0021]).  More specifically, Riess '266 suggests that its rate of communication "may increase when the mobile device is closer to an area of interest/vehicle, and may decrease when further away in order to reduce power consumption and save[] battery life of the mobile device" and "to reduc[e] cellular data usage [to reduce] cost and network load".  (para [0021]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include wherein the broadcast interval configuration comprises a first interval parameter used in response to the aerial vehicle hovering.  Riess '266 suggests increasing its rate of communication (i.e., smaller interval between successive communications) when its mobile device is closer to a geographic area of interest and decreasing its rate of communication (i.e., larger interval between successive communications) when its mobile device is further away from that geographic area of interest. (para [0021]).  In this vein, Kim '516 acknowledges that, in the context of an aerial UE, some geographic areas (e.g., higher altitudes) are of more interest than others (e.g., lower altitudes and/or on the ground).  (See Kim '516, paras [0096]-[0099]).  Here, substituting Kim's '516 geographic areas of interest (i.e., higher altitudes vs. lower altitudes, on the ground) for Riess' '266 geographic areas of interest leads to expected results (i.e., an aerial UE at a higher altitude would communicate its position information at a relatively increased rate/smaller interval between successive communications and an aerial UE at a lower altitude or hovering on the ground would communicate its position information at a relatively decreased rate/larger interval between successive communications).  Kim '516 would desire this because "when the aerial UE is not moving place to place, e.g., when this UE is hovering over the same area, the current reporting mechanism [i.e., periodic] would cause unnecessary signaling overhead in [the] uplink" (para [0089]).  Kim '516 seeks to avoid "a reporting period [that] is configured inappropriately" (para [0089]).
As per Claim 16, Kim ‘516, as modified, teaches the method of Claim 53 above.
However, Kim ‘516 does not explicitly disclose wherein, in response to the aerial vehicle hovering, a list of hovering aerial vehicles is broadcast.  Regardless, as discussed herein, Kim '516 contemplates the communication of location information of an aerial UE in a hover state on the ground (para [0097]) to a network base station (paras [0091] & [0100], i.e., LTE eNB).  In this vein, Riess '266 discloses communication, via its discussed communication scheme, between "one or more mobile communication devices 12" and its "server 20" (para [0028], & FIG. 1).  In particular, the "server 20 takes the "position reports and aggregates them into a mosaic [map]" and "communicates the mosaic [map] to [vehicles] that is/are at a particular location, or that is/are within a pre-defined geographical service area" such that the vehicles use "[the position information] in the mosaic [map] as another "sensor" for obstacle avoidance" since the "mosaic [map] may include information regarding not only [the] position of the mobile device, but also with regard to the type of obstacle [e.g., other vehicles] and the speed of movement of the obstacle as determined by successively received position reports over time" and the vehicles "may use this information in determining a course of action for obstacle avoidance" (para. [0039] & [0050]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include wherein, in response to the aerial vehicle hovering, a list of hovering aerial vehicles is broadcast.  Incorporating Riess' '266 server functionality into Kim's '516 base station leads to expected results (i.e., base station receives position reports associated with one or more hovering UEs and one or more moving UEs, generates a mosaic map including the hovering UEs and moving UEs based on the successive respective position reports, and communicates the mosaic map to a number of its UEs within that geographic area of interest).  Riess '266 seeks "to provide systems and methods that are able to better provide autonomous vehicles with the locations of static and moving obstacles such as [] other vehicles, which are not readily detectable by conventional sensors." (para [0006]).  Kim '516 would desire the monitoring of static, hovering UEs as potential obstacles for collision avoidance.  

  Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim '516 in view of Chen '245, as applied herein, and further in view of U.S. Patent Application Publication No. 2011/0159886 to Kangas et al. (hereinafter Kangas '886) and Non-Patent Literature referenced entitled “3rd Generation Partnership Project:  Technical Specification Group Radio Access Network” (hereinafter NPL 3GPP).
As per Claim 17, Kim ‘516, as modified, teaches the method of Claim 53 above.
However, Kim ‘516 does not explicitly disclose further comprising broadcasting a position determination methodology, wherein the position determination methodology implicitly indicates a position accuracy.  Regardless, Kangas '886 acknowledges that "several positioning methods [] can be used to determine the position of a wireless terminal" (para [0009], e.g., A-GPS, OTDOA, AECID).  Here, Kangas '886 discloses each positioning method as associated with a respective inaccuracy (See para [0019], e.g., "In [Assisted Global Positioning System (A-GPS)], inaccuracy is caused by a combination of pseudo-range measurement errors and geometrical effects....For [Adaptive Ehanced Cell ID (AECID)] positioning error is instead caused by radio convergence effects...", i.e., attributed position accuracies/inaccuracies).  Yet further, Kangas '886 teaches that an uplink messages may include a PROVIDE LOCATION INFORMATION message.  (para [0026]).  In this vein, NPL 3GPP reveals that such a message may include an "OTDOA-ProvideLocationInformation" message (pg 58), an "A-GNSS-ProvideLocationInformation" message (pg 118), an "ECID-ProvideLocationInformation" message (pg 137), a "TBS-ProvideLocationInformation" message (pg 141), a "Sensor-ProvideLocationInformation" message (pg 147), a "WLAN-ProvideLocationInformation" message (pg 151), and a "BT-ProvideLocationInformation" message (pg 159), i.e., position determination methodology broadcast as part of its respective message.  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include further comprising broadcasting a position determination methodology, wherein the position determination methodology implicitly indicates a position accuracy.  Kim '516 explicitly teaches its disclosure as applicable to 3GPP (para [0002]) and contemplates that its "drone UE" may include "a drone equipped with a cellular module"  or "a drone carrying a cellular module".  Kangas' '886 disclosure pertains to position determination in a cellular communication system (Title) and recognizes "position location [as] important...particularly for mobile units or vehicles" (para [0003]).  Notably, Kangas '886 explicitly incorporates the disclosure of NPL 3GPP by reference (para [0026]).  One is expected to use known tools (e.g., protocols) according to their known abilities.
As per Claim 18, Kim ‘516, as modified, teaches the method of Claim 53 above.
However, Kim ‘516 does not explicitly disclose further comprising broadcasting a position accuracy and a confidence level with the position information.  Regardless, Kangas '886 acknowledges that "positioning methods [may] require certain general parameters be reported to a node or system" where "general parameters include a reported position parameter and a reported uncertainty parameter" (para [0015]).  Here, Kangas '885 discloses that "uncertainty is expressed in terms of horizontal (horz) and vertical (vert) inaccuracies" (para [0017].  See also NPL 3GPP (pg. 42, "qos" including "horizontalAccuracy" and "verticalAccuracy").  Yet further, Kangas '886 discloses that "the uncertainty is sometimes accompanied with a corresponding probability or 'confidence' that the terminal is actually in the region defined by the reported position and the reported uncertainty [thus] a third parameter (known as the 'probability' or 'confidence' parameter) is also reported."  (para [0018]).  Here, Kangas '886 teaches a number of reporting formats that include position, uncertainty, and confidence parameters. (paras [0027], [0032], [0034], [0043]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include further comprising broadcasting a position accuracy and a confidence level with the position information.  Kim '516 explicitly teaches its disclosure as applicable to 3GPP (para [0002]) and contemplates that its "drone UE" may include "a drone equipped with a cellular module"  or "a drone carrying a cellular module" (para [0013]).  Kangas' '886 disclosure pertains to position determination in a cellular communication system (Title) and recognizes "position location [as] important...particularly for mobile units or vehicles" (para [0003]).  Here, Kangas '886 suggests that such "parameters" "assists in or makes the determination of the wireless terminal location" (para [0015]).  One is expected to use known tools (e.g., protocols) according to their known abilities.
As per Claim 19, Kim ‘516, as modified, teaches the method of Claim 53 above.
However, Kim ‘516 does not explicitly disclose further comprising broadcasting a confidence level with the position information in response to a network requirement.  Regardless, Kangas '886 teaches that "for some positioning methods and situations a third parameter (known as the 'probability' or 'confidence' parameter) is also reported." (para [0018]).  Here, Kangas '886 notes that downlink messages may include a REQUEST LOCATION INFORMATION message (para [0023]). In this vein, NPL 3GPP reveals that such a message includes a "qos" comprising "horizontalAccuracy" which "indicates the maximum horizontal error in the location estimate at an indicated confidence level" where "[t]he 'accuracy' corresponds to the encoded uncertainty as defined in 3GPP TS 23.032 [15] and 'confidence' corresponds to confidence as defined in 3GPP TS 23.032 [15]" and "verticalAccuracy" which "indicates the maximum vertical error in the location estimate at an indicated confidence level" where "[t]he 'accuracy' corresponds to the encoded uncertainty altitude as defined in 3GPP TS 23.032 [15] and 'confidence' corresponds to confidence as defined in 3GPP TS 23.032 [15]" where "all [Quality of Service (QoS)] requirements shall be obtained by the target device to the degree possible" (see pg. 42).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include further comprising broadcasting a confidence level with the position information in response to a network requirement.  Kim '516 explicitly teaches its disclosure as applicable to 3GPP (para [0002]) and contemplates that its "drone UE" may include "a drone equipped with a cellular module"  or "a drone carrying a cellular module".  Kangas' '886 disclosure pertains to position determination in a cellular communication system (Title) and recognizes "position location [as] important...particularly for mobile units or vehicles" (para [0003]).  Notably, Kangas '886 explicitly incorporates the disclosure of NPL 3GPP by reference (para [0023]).  One is expected to use known tools (e.g., protocols) according to their known abilities.

  

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim '516 in view of Chen '245, Kangas '886, and NPL 3GPP, as applied herein, and further in view of U.S. Patent Application Publication No. 2007/0178913 to Niemenmaa et al. (hereinafter Niemenmaa '913).
As per Claim 20, Kim ‘516, as modified, teaches the method of Claim 53 above.
However, Kim ‘516 does not explicitly disclose further comprising broadcasting a confidence level with the position information, wherein the confidence level is mapped to a position accuracy.  Regardless, Kangas '886 discloses that "uncertainty is sometimes accompanied with a corresponding probability or 'confidence' that the terminal is actually in the region defined by the reported position  [thus a further] parameter (known as the 'probability' or 'confidence' parameter) is also reported."  (para [0018]).  In this vein, Kangas '886 teaches the "[a]ddition of a confidence information element to the 3GPP polygon format" (para [0079]) which previously did not carry confidence information (para [0028]).  In this vein, Niemenmaa '913 discloses a method that determines a "location method from a set of location methods [] to meet a location accuracy requirement specified in a request for location information" (Abstract).  In particular, Niemenmaa '913 discloses that while a request for location information may include a "QoS specification", a location information request may not contain QoS.  Here, in such instances, Niemenmaa '913 suggests the use of "a database where default QoS values [] are stored" (para [0039]).  Here, as evidenced by NPL 3GPP, QoS may define the maximum horizontal and/or vertical error in a location estimate at an indicated confidence level. (NPL 3GPP, pg. 42).  Such a database of QoS values is usable to associate a broadcast confidence level with a position accuracy, if unknown.  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include further comprising broadcasting a confidence level with the position information, wherein the confidence level is mapped to a position accuracy.  Kim '516 explicitly teaches its disclosure as applicable to 3GPP (para [0002]) and contemplates that its "drone UE" may include "a drone equipped with a cellular module"  or "a drone carrying a cellular module" (para [0013]).  In this vein, similar to Kangas, Niemenmaa '913 appreciates that numerous location methods exist (e.g., "cell ID", "U-TDOA", "Assisted-GPS") and that "each means of obtaining location information has a different level of accuracy" (para [0004], "Assisted-GPS...of about 10 m to 100 m", "cell ID...to within only about 200 m to several kilometers").  Here, since confidence is tied to uncertainty (see Kangas '516, para [0018]) such a database would be desired if position accuracy is not explicitly communicated or known.
As per Claim 21, Kim ‘516, as modified, teaches the method of Claim 53 above.
However, Kim ‘516 does not explicitly disclose wherein, in response to not broadcasting a position accuracy, a default position accuracy is used.  Regardless, Kangas '886 discloses that position information may be reported without an associated uncertainty (para [0030], [0033], i.e., without a position accuracy).  In this vein, similar to Kangas, Niemenmaa '913 appreciates that numerous location methods exist (e.g., "cell ID", "U-TDOA", "Assisted-GPS") and that "each means of obtaining location information has a different level of accuracy" (para [0004], "Assisted-GPS...of about 10 m to 100 m", "cell ID...to within only about 200 m to several kilometers").  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include wherein, in response to not broadcasting a position accuracy, a default position accuracy is used.  As evidenced by Niemenmaa '913, respective uncertainties are associated with respective location methods.  Here, in view of Kangas '886, such uncertainties are propagated by particulars of the methods themselves (See Kangas '886, para [0019]).  Accordingly, known associated uncertainties could be used with expected results.  One is expected to use known tools according to their known abilities.  Here, uncertainty would be considered to "assist in or make[] the determination of the wireless terminal location" (Kangas '886, para [0015]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim '516 in view of Chen '245, as applied herein, and further in view of U.S. Patent Application Publication No. 2020/0077415 to Tang et al. (hereinafter Tang '415).
As per Claim 22, Kim ‘516, as modified, teaches the method of Claim 53 above.
However, Kim ‘516 does not explicitly disclose further comprising broadcasting aerial vehicle assistance information.  Regardless, Tang '415 discloses a wireless communication method between a "terminal device 110" (para [0150], e.g., a drone) and an "access network device 120 (para [0151], e.g., a base station).  In particular, Tang '415 teaches that "after accessing the network device, the terminal device reports flight route information to the network device [] including information about an intermediate node location" that is "a location between a start location and an end location of the terminal device" (paras [0187]-[0188]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include further comprising broadcasting aerial vehicle assistance information.  Kim '516 discloses its aerial UE as reporting "current location information" during its RRC connection procedure (para [0131]).  Incorporating Tang's '414 "flight route information" as information communicated during Kim's '516 RRC connection procedure leads to expected results (i.e., such further information communicated).  Tang '415 suggests its flight route information as further including "location information" and "flight speed" (i.e., information similar to Kim '516) as information communicated via RRC messaging. (paras [0187], [0193], [0221]).  Similar to Kim ‘516, Tang '415 also contemplates a "trigger factor for periodic reporting" as well as specifying "a location information reporting period, a quantity of reporting times, and a structure of the reported information" (para [0245]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim '516 in view of Chen '245, as applied herein, and further in view of U.S. Patent No. 7,142,979 to Shonk (hereinafter Shonk '979).
As per Claim 23, Kim ‘516, as modified, teaches the method of Claim 53 above.
However, Kim ‘516 does not explicitly disclose further comprising receiving information indicating to the aerial vehicle to disable broadcasting the position information.  Regardless, Shonk '979 teaches a method of triggering the transmission of data from a mobile asset.  In particular, Shonk '979 discloses a "triggering device 89" that "may transmit vehicle location data" "if the vehicle changes locations" (col. 3, ll. 37-40) and/or transmit vehicle location data "at a different rate" based on the type/significance of route traveled and distance traveled (i.e., rather than a set periodic rate) or "upon how high or low the traffic area is, how dense or sparse the [route] network is, or [] upon the relative speed limits."  (See col. 3, ll. 57- col. 4, ll. 6).  Yet further, in one aspect, Shonk '979 explicitly suggests "suppressing communication of the vehicle location when [its associated travel] will not provide significant information".  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include further comprising receiving information indicating to the aerial vehicle to disable broadcasting the position information.  Kim '516 would desire controlling a transmission frequency (e.g., even to zero) since "more frequent transmission than necessary increases costs and lowers communications channel capacity" (Shonk '979, col. 1, ll. 30-32).  Shonk '979 explicitly suggests that "autonomous vehicle location" would "benefit greatly from transmission of the vehicle position triggered by a meaningful event, such as change in information" (col. 1, ll. 44-47).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim '516 in view of Chen '245, as applied herein, and further in view of Riess '266 and Shonk ‘979.
As per Claim 24, Kim ‘516, as modified, teaches the method of Claim 53 above.
However, Kim ‘516 does not explicitly disclose wherein broadcasting the position information comprises broadcasting absolute position information at a first interval and broadcasting delta position information between the first interval broadcasting.  Regardless, as discussed herein, Riess' '266 communication scheme comprises features including "an interval between successive communications" and "a rate of communicating" that may be "geographically limited to an area of interest" (paras [0020]-[0021]).  More specifically, Riess '266 suggests that its rate of communication "may decrease when [its mobile device is] further away [from an area of interest] in order to reduce power consumption and save[] battery life of the mobile device" and "to reduc[e] cellular data usage [to reduce] cost and network load".  (para [0021]).  Similarly, Shonk '979 discloses a "triggering device 89" (col. 3, l. 39) that may transmit vehicle location data "at a different rate" based on the type/significance of route traveled and distance traveled (i.e., rather than a set periodic rate) or "upon how high or low the traffic area is, how dense or sparse the [route] network is, or [] upon the relative speed limits."  (See col. 3, ll. 57- col. 4, ll. 6).  In particular, Shonk's '979 "triggering device 89" "may transmit vehicle location data" "if the vehicle changes locations" (col. 3, ll. 37-40).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim ‘516 to include wherein broadcasting the position information comprises broadcasting absolute position information at a first interval and broadcasting delta position information between the first interval broadcasting.  Kim '516 explicitly seeks to avoid "a reporting period [that] is configured inappropriately" (para [0089]).  Riess '266 suggests decreasing its rate of communication (i.e., larger interval between successive communications) when its mobile device is further away from its geographic area of interest.  In this vein, Kim '516 acknowledges that, in the context of an aerial UE, some geographic areas (e.g., higher altitudes) are of more interest than others (e.g., lower altitudes and/or on the ground).  (See Kim '516, paras [0096]-[0099]).  Here, substituting Kim's '516 geographic areas of interest (i.e., lower altitudes, on the ground) for Riess' '266 geographic areas of interest leads to expected results (i.e., an aerial UE at a lower altitude or on the ground would communicate its position information at a relatively decreased rate/larger interval between successive communications).  Shonk '979 similarly supports transmitting vehicle location data at a different rate based on significance.  Similar to Kim '516, Riess '266 and Shonk '979 contemplate that reporting "may be initiated in response to a sensed event [or] triggered by a sensed event" (Reiss '266, para [0043] & Shonk '979, col. 3, l. 38).  Incorporating Shonk's '979 further sensed event (i.e., if the vehicle changes locations) as one of Kim's '516 triggers for reporting location/position leads to expected results (i.e., position information transmitted at large intervals and upon deltas/changes in vehicle location).  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        

/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 2, 3, 7, and 27-50 are associated with the status identifier “Canceled” but were actually “Previously Canceled” (See Preliminary Amendment of 2/11/2020).
        2 Claim 8 is associated with the status identifier “Currently Amended” but is actually “Original”
        3 See Office Action, p. 6, ll. 13-20.  Examiner attempted to point out this potential issue.   
        4 See Office Action, p. 7, l. 16 – p. 8, l. 2.  Examiner attempted to point out this potential issue. 
        5 See Office Action, p. 6, ll. 4-12.
        6 See Office Action, p 7, ll. 1-9. 
        7 See Office Action, p. 8, ll. 10-15.